                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

GEORGE T. HAWKINS,                             §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §     Civil Action No. 4:18-cv-00610-O
                                               §
TARRANT COUNTY COLLEGE,                        §
DISTRICT,                                      §
                                               §
       Defendant.                              §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case (ECF No. 19), filed April 17, 2019. No objections were filed, and the Magistrate Judge’s

recommendation is ripe for review. The District Judge reviewed the proposed findings,

conclusions, and recommendation for plain error. Finding none, the undersigned District Judge is

of the opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are

accepted as the Findings and Conclusions of the Court.

       Accordingly, it is ORDERED that Plaintiff’s Complaint (ECF No. 1) is DISMISSED

without prejudice pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute and

failure to comply with the Court’s orders.

       SO ORDERED on this 7th day of May, 2019.



                                                 _____________________________________
                                                 Reed O’Connor
                                                 UNITED STATES DISTRICT JUDGE
